Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 08/23/2022 has been entered. Claims 1-5 and 7-15 are currently pending in this application.
Applicant’s arguments, see Pages 6-10, filed 08/23/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-8, and new claims 9-15 have been fully considered but they are not persuasive. Applicant states “…In rejecting the original claim 6, the Examiner asserts that "Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is the common electrode line ([0032, 0023])" and "Akiyoshi also teach that (Fig. 8-10, [0064-0072, 0058]) the common electrode line (112 in Fig. 8-10, [0069]) is disposed at a boundary (Fig. 10) of the color filters (108 in Fig. 9-10, [0069, 0059]) of different colors of the color filter layer (Fig. 9-10, [0069, 0059])"….Applicant respectfully disagrees with the Examiner's assertions above, In one or more non-limiting implementations of the present application, a common electrode is on a liquid crystal layer side of a flattering film (see e.g., FIGS. 2A, 5, and 8 of the originally filed application), thus the common electrode is not a touch panel line…Accordingly, Applicant respectfully submits that Huang and Akiyoshi, either singly or in combination, fail to teach, disclose, or suggest, at least, the features of "a plurality of touch panel electrodes arranged in a matrix on a liquid crystal layer side of the flattening film" and "the touch panel line is disposed at a boundary of the color filters of multiple colors of the color filter layer and connected to at least one of the plurality of touch panel electrodes in the display region" as recited in amended independent claim  1… ". Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of claim 1 below is a rejection under 35 U.S.C. 103 being unpatentable over Huang (US 2016/0246399) in view of Akiyoshi (US 2019/0056620), which is not an anticipation rejection under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) with a single reference such as Huang (US 2016/0246399) or Akiyoshi (US 2019/0056620). Similar to the common electrode 100CM, which also functions as touch panel electrodes 100TE of the instant application ([0065] of the publication US 2022/0100043 of the instant application), Huang explicitly teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) also functions as a common electrode line ([0032, 0023]), and the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) also functions as a plurality of common electrodes (104 in Fig. 1 and 4, [0015, 0024]), and Huang already teaches that the first substrate (Fig. 4, [0023]) comprising an insulating layer (111 in Fig. 4, [0023]); a touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) on an upper side (Fig. 4) of the insulating layer (111 in Fig. 4, [0023]); a flattening film (113 in Fig. 4, [0032]) on an upper side (Fig. 4) of the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]); and a plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) arranged in a matrix (Fig. 1) on an upper side (Fig. 4) of the flattening film (113 in Fig. 4, [0032]), wherein the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is connected to at least one of the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) in the display region (Fig. 1 and 4). Akiyoshi teach that (Fig. 8-10, [0064-0080, 0058]) the liquid crystal layer (300 in Fig. 10, [0058]) between the first substrate (the lower TFT substrate in Fig. 10) and the second substrate (the upper substrate Fig. 10), an upper side of the first substrate (the lower TFT substrate in Fig. 10) is a liquid crystal layer side (Fig. 10) of the first substrate (the lower TFT substrate in Fig. 10), the insulating layer (108 in Fig. 9-10, [0069, 0059]) is a color filter layer including color filters of multiple colors (Fig. 9-10, [0069, 0059]); the common electrode line (112 in Fig. 8-10, [0069]) on a liquid crystal layer side (Fig. 10) of the color filter layer (108 in Fig. 9-10, [0069, 0059]); and a flattening film (109 in Fig. 9-10, [0069]) on a liquid crystal layer side (Fig. 10) of the common electrode line (112 in Fig. 8-10, [0069]); the common electrode (110 in Fig. 10, [0070]) arranged on a liquid crystal layer side (Fig. 10) of the flattening film (109 in Fig. 9-10, [0069]), and the common electrode line (112 in Fig. 8-10, [0069]) is disposed at a boundary (Fig. 10) of the color filters (108 in Fig. 9-10, [0069, 0059]) of multiple colors of the color filter layer (Fig. 9-10, [0069, 0059]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang such that in the system of Huang, the liquid crystal layer between the first substrate and the second substrate, the insulating is a color filter layer including color filters of multiple colors; the touch panel line on a liquid crystal layer side of the color filter layer; the flattening film on a liquid crystal layer side of the touch panel line; the plurality of touch panel electrodes arranged on a liquid crystal layer side of the flattening film, and the touch panel line is disposed at a boundary of the color filters of multiple colors of the color filter layer. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).
Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0246399) in view of Akiyoshi (US 2019/0056620).
Regarding claim 1, Huang teaches a liquid crystal display device (Fig. 1-2 and 4, [0003, 0023-0033]) comprising: 
a first substrate (Fig. 4, [0023]); 
a second substrate ([0023, 0028]) facing the first substrate (Fig. 4, [0023]); 
a liquid crystal layer ([0003]); and
a display region (the region corresponding to 104 in Fig. 1, [0015, 0024-0026]) for providing images ([0015, 0024, 0026])
the first substrate (Fig. 4, [0023]) comprising: 
a thin-film transistor (101 in Fig. 4, [0023]); 
a pixel electrode (103 in Fig. 4, [0033]) connected to the thin-film transistor (101 in Fig. 4, [0023]); 
an insulating layer (111 in Fig. 4, [0023]); 
a touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) on an upper side (Fig. 4) of the insulating layer (111 in Fig. 4, [0023]); 
a flattening film (113 in Fig. 4, [0032]) on an upper side (Fig. 4) of the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]); and
a plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) arranged in a matrix (Fig. 1) on an upper side (Fig. 4) of the flattening film (113 in Fig. 4, [0032]), 
wherein the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is connected to at least one of the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) in the display region (Fig. 1 and 4).
Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) also functions as a common electrode line ([0032, 0023]), and the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) also functions as a plurality of common electrodes (104 in Fig. 1 and 4, [0015, 0024]). Huang does not explicitly point out that the liquid crystal layer between the first substrate and the second substrate, the insulating is a color filter layer including color filters of multiple colors; the touch panel line on a liquid crystal layer side of the color filter layer; the flattening film on a liquid crystal layer side of the touch panel line; the plurality of touch panel electrodes arranged on a liquid crystal layer side of the flattening film, and the touch panel line is disposed at a boundary of the color filters of multiple colors of the color filter layer.
Akiyoshi teaches that (Fig. 8-10, [0064-0080, 0058]) the liquid crystal layer (300 in Fig. 10, [0058]) between the first substrate (the lower TFT substrate in Fig. 10) and the second substrate (the upper substrate Fig. 10), an upper side of the first substrate (the lower TFT substrate in Fig. 10) is a liquid crystal layer side (Fig. 10) of the first substrate (the lower TFT substrate in Fig. 10), the insulating layer (108 in Fig. 9-10, [0069, 0059]) is a color filter layer including color filters of multiple colors (Fig. 9-10, [0069, 0059]); the common electrode line (112 in Fig. 8-10, [0069]) on a liquid crystal layer side (Fig. 10) of the color filter layer (108 in Fig. 9-10, [0069, 0059]); and a flattening film (109 in Fig. 9-10, [0069]) on a liquid crystal layer side (Fig. 10) of the common electrode line (112 in Fig. 8-10, [0069]); the common electrode (110 in Fig. 10, [0070]) arranged on a liquid crystal layer side (Fig. 10) of the flattening film (109 in Fig. 9-10, [0069]), and the common electrode line (112 in Fig. 8-10, [0069]) is disposed at a boundary (Fig. 10) of the color filters (108 in Fig. 9-10, [0069, 0059]) of multiple colors of the color filter layer (Fig. 9-10, [0069, 0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang such that in the system of Huang, the liquid crystal layer between the first substrate and the second substrate, the insulating is a color filter layer including color filters of multiple colors; the touch panel line on a liquid crystal layer side of the color filter layer; the flattening film on a liquid crystal layer side of the touch panel line; the plurality of touch panel electrodes arranged on a liquid crystal layer side of the flattening film, and the touch panel line is disposed at a boundary of the color filters of multiple colors of the color filter layer. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).

Regarding claim 2, Huang also teaches that the liquid crystal display device (Fig. 1-2 and 4, [0003, 0023-0033]) is provided with a first contact hole (115 in Fig. 4) penetrating through at least the flattening film (113 in Fig. 4, [0032]), the insulating layer (111 in Fig. 4, [0023]) is disposed in a region (Fig. 4) excluding at least a region (the region of 115 which is filled with other material instead of 111 in Fig. 4) overlapping the first contact hole (115 in Fig. 4), and the pixel electrode (103 in Fig. 4, [0033]) is disposed on the upper side (Fig. 4) of the flattening film (113 in Fig. 4, [0032]) and is connected to a drain electrode (1013 in Fig. 4) of the thin-film transistor (101 in Fig. 4, [0023]) through the first contact hole (115 in Fig. 4). As stated in the rejection of claim 1, Huang in view Akiyoshi already teaches that an upper side of the first substrate (comprising the flattering film) is the liquid crystal layer side of the first substrate (comprising the flattering film), and the insulating layer is the color filter layer, therefore, Huang in view Akiyoshi teaches that the color filter layer is disposed in a region excluding at least a region overlapping the first contact hole, and the pixel electrode is disposed on ft-the liquid crystal layer side of the flattening film.

Regarding claim 3, Huang also teaches that the liquid crystal display device (Fig. 1-2 and 4, [0003, 0023-0033]) is provided with a second contact hole (114 in Fig. 4) penetrating through at least the flattening film (113 in Fig. 4, [0032]), the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is connected to the at least one of the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) through the second contact hole (114 in Fig. 4), and the insulating layer (111 in Fig. 4, [0023]) is disposed on a region (Fig. 4) excluding at least a region (the region of 102 which is filled with the material of 102 instead of 111 in Fig. 4) overlapping (Fig. 4) a contact region (the contact region between 105 and 104 in Fig. 4) where the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is in contact with the at least one of the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]).

Regarding claim 7, Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is the common electrode line ([0032, 0023]), and Huang also teaches the first substrate (Fig. 4) further includes a line (102 in Fig. 4, [0023, 0028])) connected to the thin-film transistor (101 in Fig. 4), and the line (102 in Fig. 4, [0023, 0028])) overlaps the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]).
Akiyoshi also teach that (Fig. 8-10, [0064-0072, 0058]) a first substrate (Fig. 8 and 10) further includes a line (12 in Fig. 8-10, [0065]) connected to the thin-film transistor (Fig. 9), the line (12 in Fig. 8-10, [0065]) overlaps the common electrode line (112 in Fig. 8-10, [0069]) and is disposed at the boundary of the color filters (108 in Fig. 9-10, [0069, 0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, the line overlaps the touch panel line and is disposed at the boundary of the color filters. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).

Regarding claim 9, Huang also teaches that during a writing period in which a display signal for display is written, the at least one of the plurality of touch panel electrodes has a pixel standard potential and during a sensing period in which no display signal is written ([0024, 0015, 0007]) .

Regarding claim 11, Huang does not teach that the flattening film is an organic insulating film.
Akiyoshi also teach that (Fig. 8-10, [0064-0072, 0058]) the flattening film (109 in Fig. 10, [0047-0049]) is an organic insulating film ([0047-0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, the flattening film is an organic insulating film. The motivation is to provide a colorful high definition liquid crystal display (Akiyoshi, [0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akiyoshi as applied to claim 1 above, and further in view of Hirosawa (US 2018/0059840).
Regarding claim 8, Huang does not teach the following elements. 
Hirosawa teaches the following elements:
(Claim 8) the touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087]) has a wider line width (Fig. 5) in a portion (the bottom portion of M in Fig. 5) on or above an uneven portion (Fig. 5) at an end of at least one of the color filters of multiple colors of the color filter layer (CF/CF1/CF2/CF3 in Fig. 4-5, [0039, 0057]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hirosawa for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, 
(Claim 8) the touch panel line has a wider line width in a portion on or above an uneven portion at an end of at least one of the color filters of multiple colors of the color filter layer.
The motivation is to provide a display device capable of suppressing deterioration in display quality can be provided (Hirosawa, [0092]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akiyoshi as applied to claim 1 above, and further in view of Lee (US 2013/0257794) and Hirosawa (US 2018/0059840).
Regarding claim 10, Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) also functions as a common electrode line ([0032, 0023]), and the plurality of touch panel electrodes (104 in Fig. 1 and 4, [0015, 0024]) also functions as a plurality of common electrodes (104 in Fig. 1 and 4, [0015, 0024]). Huang does not teach the following elements. 
Lee teaches the following elements (Fig. 4 and Fig. 7-10, [0036, 0105-0129]):
(Claim 10) a line width of the touch panel line (160 in Fig. 4 and 7-8) is substantially constant (Fig. 4), except for the line width of the touch panel line  that is partly increased in a portion (the width of the portions 163 of 160 in Fig. 4 and Fig. 7-8) on the insulating layer (140 in Fig. 7-8) and overlapping the data lines (104 in Fig. 4 and 7-8) .
Hirosawa teaches the following elements:
 (Claim 10) a portion of the touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087]) overlapping the data lines (S1 in Fig. 5) is the portion of the touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087]) on or above an uneven portion (Fig. 5) at an end of at least one of the color filters of multiple colors of the color filter layer (CF/CF1/CF2/CF3 in Fig. 4-5, [0039, 0057]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee and Hirosawa for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, 
(Claim 10) a line width of the touch panel line is substantially constant, except for the line width of the touch panel line that is partly increased in a portion on or above an uneven portion at an end of at least one of the color filters of multiple colors of the color filter layer.
The motivation is to simplify a manufacturing process, save the manufacturing cost, and increase the aperture ratio, and a stain on the surface of the display panel is removed (Lee, [0054, 0140-0143]); and it helps to provide a display device capable of suppressing deterioration in display quality can be provided (Hirosawa, [0092]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akiyoshi as applied to claim 1 above, and further in view of Kim (US 2017/0199411).
Regarding claim 13, Huang also teaches that the first substrate (Fig. 2 and 4) further comprises a source line (the data line 102, Fig. 2, [0028], the orthographic projection of the address line 105 coincides with the data line 102) extending in a column direction (the vertical direction in Fig. 1-2) and connected to a source electrode (1012 in Fig. 2 and 4) of the thin-film transistor (101 in Fig. 4, [0023]), the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) extends in the column direction (the vertical direction in Fig. 1-2), and the source line (the data line 102, Fig. 2, [0028], the orthographic projection of the address line 105 coincides with the data line 102) overlaps the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]).
Kim teaches that (Fig. 1-2 and 7-9) the source electrode (SE1/SE2 in Fig. 1-2 and 4, [0064]) protrudes from the source line (DL in Fig. 1-2 and 4, [0064]), the source line (DL in Fig. 1-2 and 4, [0064]) is disposed at the boundary (Fig. 1 and 8-9) of the color filters (CF1/CF2/CF3 in Fig. 8-9).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, the source electrode protrudes from the source line, the source line overlaps the touch panel line and is disposed at the boundary of the color filters. The motivation is to simply form the source electrode and source in a same layer, and effectively prevent ambient light from being irradiated to the data line DL (Kim, Fig. 4, [0110]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akiyoshi as applied to claim 1 above, and further in view of Lee (US 2013/0257794) and Kim (US 2017/0199411).
Regarding claim 14, Huang does not teach the following elements. 
Lee teaches the following elements (Fig. 4 and Fig. 7-10, [0036, 0105-0129]):
(Claim 14) the first substrate (Fig. 7-10, Fig. 4) further comprises a gate line (102 in Fig. 4) extending in a row direction (the horizontal direction in Fig. 4) and connected to a gate electrode (110 in Fig. 4) of the thin-film transistor (Fig. 4), the touch panel line (160/163 in Fig. 4 and Fig. 7-10) extends in the row direction ([0054, 0125], the sensing line 160 formed in parallel to the data line 104 may overlap the data line 104, and moreover, the sensing line 160 formed in parallel to the gate line 102 may overlap the gate line 102) and the gate line overlaps the touch panel line ([0054, 0125]) and is disposed at the boundary of the color filters.
Kim teaches the following elements (Fig. 1-2 and 7-9):
(Claim 14) the gate line (GL in Fig. 1-2) is disposed at the boundary (Fig. 1 and 8-9) of the color filters (CF1/CF2/CF3 in Fig. 8-9, [0095-0096]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee and Kim for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, 
(Claim 14) the first substrate further comprises a gate line extending in a row direction and connected to a gate electrode of the thin-film transistor, the touch panel line extends in the row direction, and the gate line overlaps the touch panel line and is disposed at the boundary of the color filters.
The motivation is to simplify a manufacturing process, save the manufacturing cost, and increase the aperture ratio (Lee, [0054, 0140-0143]); and it helps to effectively prevent ambient light from being irradiated to the gate line DL (Kim, [0110]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Akiyoshi as applied to claim 1 above, and further in view of Kosuge (US 2016/0291377).
Regarding claim 15, Huang does not teach the following elements. 
Kosuge teaches the following elements:
(Claim 15) the first substrate (Fig. 5-6, [0062-0064]) includes a spacer (45 in Fig 5-6) protruding toward the second substrate (Fig. 6) and is formed of resin film ([0053]) on (Fig. 6, indirectly on) the pixel electrode (22 in Fig. 6), the second substrate (Fig. 6) includes a black matrix layer (48 in Fig. 6), and the spacer (45 in Fig 5-6) is disposed in a region overlapping (Fig. 5-6) the black matrix layer (48 in Fig. 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kosuge for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, 
(Claim 15) the first substrate includes a spacer protruding toward the second substrate and is formed of resin film on the pixel electrode, the second substrate includes a black matrix layer, and the spacer is disposed in a region overlapping the black matrix layer.
The motivation is to maintain a distance between a thin-film transistor substrate and a counter substrate, and prevent an observer from viewing disturbances in a displayed image (Kosuge, [0006]).

Allowable Subject Matter
Claims 4-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a liquid crystal display device as set forth in claims 4-5, 10, 12.
Regarding claims 4-5 and 12, none of the prior art discloses or suggests a liquid crystal display device recited in claim 1, wherein the liquid crystal display device is provided with a first contact hole penetrating through at least the flattening film and a second contact hole penetrating through at least the flattening film, the touch panel line is connected to the at least one of the plurality of touch panel electrodes through the second contact hole, and the pixel electrode is disposed on the liquid crystal layer side of the flattening film and is connected to a drain electrode of the thin-film transistor through the first contact hole, wherein “the color filter layer is not disposed in a continuous region including a region overlapping the first contact hole and a region overlapping a contact region where the touch panel line is in contact with the at least one of the plurality of touch panel electrodes” in combination with the other required elements of the claim.
The most relevant references, Huang (US 2016/0246399) in view of Akiyoshi (US 2019/0056620) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the color filter layer is not disposed in a continuous region including a region overlapping the first contact hole and a region overlapping a contact region where the touch panel line is in contact with the at least one of the plurality of touch panel electrodes” in combination with the other required elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871